DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 07 July 2021 has been entered. Claims 1, 4-5, 8, 10, 12-20, 22, 26-28, 33-34, 37, and 39 have been amended. Claim 2-3, 6-7, 9, 11, 21, 23-25, 29-32, 35-36, 38, and 40 have been cancelled. Claims 41-48 have been added. Claims 1, 4-5, 8, 10, 12-20, 22, 26-28, 33-34, 37, 39, and 41-48 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 26-28, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 41, the term “close to”, is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how “close” the cutoff line structure must be in proximity to the light-converging element for said components to be considered “close to” one another. For purposes of examination, the Examiner will interpret the limitation as implying that said components are adjacent to one another. Clarification from the Applicant is requested and appropriate correction is required. 
Claim 8 is rejected as being dependent upon rejected claim 5, and claim 42 is rejected as being dependent upon rejected claim 41.
Regarding claim 26, the term “far from”, is a relative term which renders the claim indefinite. The term “far from” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how “far” the recited components or portions thereof must be from one another in order to be considered “far from” one another. For purposes of examination, the Examiner will interpret the limitation as implying that said components are adjacent to one another. Clarification from the Applicant is requested and appropriate correction is required.
Claims 27-28 are rejected as being dependent upon rejected claim 26.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 10, 12-15, 17-18, 39, and 41-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihata (JP 2009259667 A. Reference herein to text will be made to the machine translation of Nishihata retrieved from the FIT database of PE2E, please see attached translation, Non-Patent Literature item U of attached form PTO-892).
Regarding claim 1, Nishihata discloses a reflection-type headlamp module (Figs. 1-3), comprising: a light source (10), a light-converging element (11), a reflecting element (12, 13) and a lens (14), the light-converging element (11) being suitable for converging the light rays emitted by the light source and projecting the light rays (as shown in Figs. 1-3), wherein: the reflecting element (12, 13) is arranged on a emergent light path of the light-converging element (as shown in Figs. 1-3) so as to be suitable for reflecting the light rays emitted by the light source (10) to the lens (14, as shown in Figs. 1-3); and the light is projected by the lens (14) to form an illuminating light pattern (a high beam L1’ and L2’ or low beam pattern L1 and L2, as shown in Figs. 1-3).  
Regarding claim 4, Nishihata discloses (Figs. 1-3) the reflecting element (12, 13) is suitable for adjusting an included angle between the reflecting surface (11a) of the reflecting element (11) and an optical axis (Z1) of the lens (as shown in Figs. 1-3, e.g. an included angle formed by L1 or L2 reflecting from 11a or Z2, and L1 and L2 traversing lens 14 or Z1).  
Regarding claim 5, as is best understood, Nishihata discloses (Figs. 1-3) the reflection-type headlamp module is a low-beam reflection-type headlamp module in which a low-beam light propagation path is formed (as shown in Fig. 1, the reflection-type headlamp 1 is capable of producing a low-beam pattern, and thus constitutes a low-beam reflection-type headlamp), the light source (10) is a low-beam light source (as noted above, the reflection-type headlamp 1 is capable of producing a low-beam pattern, and thus the light source constitutes a low-beam light source), the low-beam light source (10), the light-converging element (11), the reflecting element (12, 13), and the lens (14) are sequentially arranged on the low-beam light propagation path (as shown in Fig. 1), the reflecting element (12, 13) is provided with a cutoff line structure (16 of 13) for forming a bright-dark cutoff line (“shade 13 is provided with an edge 16 that forms a cut-off line of the predetermined light distribution pattern”), the reflecting surface (12a) of the reflecting element (12) is located on the emergent light path of the light-converging element (as shown in Fig. 1), and the cutoff line structure (16, of element 13) is arranged on an edge of an end (an end of 13), close to the light-converging element (16 is close to an end of light-converging element 11, coupled to 14, as shown in Fig. 1), of the reflecting surface (12a) of the reflecting element (12); and light of the low-beam light source (10) is suitable for being converged to the reflecting element (12) by the light-converging element (11), is reflected to the lens (14) by the reflecting element (12), and is projected by the lens (14) to form an illuminating low-beam light pattern (as shown in Fig. 1).  
Regarding claim 8, Nishihata discloses (Figs. 1-3) the light-converging element (11) is a reflecting cup (as shown Figs. 1-3) that is shaped as a curved surface (11a) having a first focus (F1) and a second focus (F2); the low-beam light source (10) is located at the first focus (F1) of the reflecting cup (as shown in Figs. 1-3), and the cutoff line structure (16) is located at the second focus (F2) of the reflecting cup (as shown in Figs. 1-3); or the light-converging element (11) is a reflecting cup shaped like an ellipsoid surface (11 is an ellipse: “…reflecting surface 11a of the concave reflector 11 is formed of a reflecting surface based on an ellipse or an ellipse…”), an ellipsoid-like surface (as previously noted, being a broader recitation of an ellipse) or a paraboloid (as previously noted, being a broader recitation of an ellipse); or the reflecting element (12) is a planar reflecting mirror (as shown in Figs. 1-3).  
Regarding claim 10, Nishihata discloses (Figs. 1-3) the light-converging element (11) is a reflecting cup (as shown in Figs. 1-3); and an included angle between an optical axis (Z2) of the reflecting cup (11) and the optical axis (Z1) of the lens (14) is between 600 and 1200 (as shown in Figs. 1-3).  
Regarding claim 12, Nishihata discloses (Figs. 1-3) a light shielding plate (3), the light shielding plate (3) being provided with a cutoff line structure (16); the light-converging element (11) is a reflecting cup (as shown in Figs. 1-3), and the reflecting cup is shaped like a curved surface (11a) with a first focus (F1) and a second focus (F2); and the cutoff line structure (16) is located at the second focus (F2) of the reflecting cup (11, as shown in Figs. 1-3); or the reflecting cup (11) is shaped like an ellipsoid surface (11 is an ellipse: “…reflecting surface 11a of the concave reflector 11 is formed of a reflecting surface based on an ellipse or an ellipse…”), or an ellipsoid-like surface (as previously noted, being a broader recitation of an ellipse).  
Regarding claim 13, Nishihata discloses (Figs. 1-3) wherein a mirror point (FL1) formed by the second focus (F2) of the reflecting cup (11) relative to the reflecting surface (12a) of the reflecting element (12) is located at a focus of the lens (FL1).  
Regarding claim 14, Nishihata discloses (Figs. 1-3) the light-converging element (11) is a reflecting cup (as shown in Figs. 1-3), one side of the reflecting element (a lower side of 12, adjacent 16) is arranged or integrally molded at an edge of a light emergent opening (12 is arranged at a light emergent opening formed between 11 and 13, as shown in Figs. 1-3) in a light emergent direction (i.e. the direction of the light rays reflected from 11a) of the reflecting cup (11), the lens (14) is located on a reflected light emergent path (as shown in Figs. 1-3), and the focus of the lens (FL2) is located at the second focus (F2) of the reflecting cup (as shown in Figs. 1-3).  
Regarding claim 15, Nishihata discloses (Figs. 1-3) an edge of a side (an edge 16 of a side of 13 below 12 in Figs. 1-3), opposite to a side connected with the reflecting cup (a side of 13 connected with reflecting cup 11), of the reflecting element (12, 13) is provided with a cutoff line structure (16), and the cutoff line structure (16) is located in a second focus region (F2) of the reflecting cup (11); or the reflecting cup (11) is shaped like an ellipsoid surface or an ellipsoid-like surface (“…reflecting surface 11a of the concave reflector 11 is formed of a reflecting surface based on an ellipse or an ellipse…”).  
Regarding claim 17, Nishihata discloses (Figs. 1-3) an included angle between a connecting line (Z2) of the two foci (F1, F2) of the reflecting cup (11) and a mirror surface (12a) of the reflecting element (12) is between 300 and 600 (e.g. 450, as shown in Figs. 1-3).  
Regarding claim 18, Nishihata discloses (Figs. 1-3) the headlamp module of claim 1 achieves a low-beam function (Fig. 1, also both low beam and high beam in Fig. 3) and a high-beam function (Fig. 2, also both low beam and high beam in Fig. 3).  
Regarding claim 39, Nishihata discloses (Figs. 1-3) a headlamp (1), comprising the headlamp module according to claim 1 (as outlined above in claim 1).  
Regarding claim 41, as is best understood, Nishihata discloses (Figs. 1-3) the reflection-type headlamp module is a low-beam reflection-type headlamp module in which a low-beam light propagation path is formed (as shown in Fig. 1, the reflection-type headlamp 1 is capable of producing a low-beam pattern, and thus constitutes a low-beam reflection-type headlamp), the light source (10) is a low-beam light source (as noted above, the reflection-type headlamp 1 is capable of producing a low-beam pattern, and thus the light source constitutes a low-beam light source), the low-beam light source (10), the light-converging element (11), the reflecting element (12, 13), and the lens (14) are sequentially arranged on the low-beam light propagation path (as shown in Fig. 1), the reflecting element (12, 13) is provided with a cutoff line structure (16 of 13) for forming a bright-dark cutoff line (“shade 13 is provided with an edge 16 that forms a cut-off line of the predetermined light distribution pattern”), the reflecting surface (12a) of the reflecting element (12) is located on the emergent light path of the light-converging element (as shown in Fig. 1), and the cutoff line structure (16, of element 13) is arranged on an edge of an end (an end of 13), close to the light-converging element (16 is close to an end of light-converging element 11, coupled to 14, as shown in Fig. 1), of the reflecting surface (12a) of the reflecting element (12); and light of the low-beam light source (10) is suitable for being converged to the reflecting element (12) by the light-converging element (11), is reflected to the lens (14) by the reflecting element (12), and is projected by the lens (14) to form an illuminating low-beam light pattern (as shown in Fig. 1).  
Regarding claim 42, Nishihata discloses (Figs. 1-3) the light-converging element (11) is a reflecting cup (as shown Figs. 1-3) that is shaped as a curved surface (11a) having a first focus (F1) and a second focus (F2); the low-beam light source (10) is located at the first focus (F1) of the reflecting cup (as shown in Figs. 1-3), and the cutoff line structure (16) is located at the second focus (F2) of the reflecting cup (as shown in Figs. 1-3); or the light-converging element (11) is a reflecting cup shaped like an ellipsoid surface (11 is an ellipse: “…reflecting surface 11a of the concave reflector 11 is formed of a reflecting surface based on an ellipse or an ellipse…”), an ellipsoid-like surface (as previously noted, being a broader recitation of an ellipse) or a paraboloid (as previously noted, being a broader recitation of an ellipse); or the reflecting element (12) is a planar reflecting mirror (as shown in Figs. 1-3).  
Regarding claim 43, Nishihata discloses (Figs. 1-3) the light-converging element (11) is a reflecting cup (as shown in Figs. 1-3); and an included angle between an optical axis (Z2) of the reflecting cup (11) and the optical axis (Z1) of the lens (14) is between 600 and 1200 (as shown in Figs. 1-3).  
Regarding claim 44, Nishihata discloses (Figs. 1-3) a light shielding plate (3), the light shielding plate (3) being provided with a cutoff line structure (16); the light-converging element (11) is a reflecting cup (as shown in Figs. 1-3), and the reflecting cup is shaped like a curved surface (11a) with a first focus (F1) and a second focus (F2); and the cutoff line structure (16) is located at the second focus (F2) of the reflecting cup (11, as shown in Figs. 1-3); or the reflecting cup (11) is shaped like an ellipsoid surface (11 is an ellipse: “…reflecting surface 11a of the concave reflector 11 is formed of a reflecting surface based on an ellipse or an ellipse…”), or an ellipsoid-like surface (as previously noted, being a broader recitation of an ellipse).  
Regarding claim 45, Nishihata discloses (Figs. 1-3) wherein a mirror point (FL1) formed by the second focus (F2) of the reflecting cup (11) relative to the reflecting surface (12a) of the reflecting element (12) is located at a focus of the lens (FL1).  
Regarding claim 46, Nishihata discloses (Figs. 1-3) the light-converging element (11) is a reflecting cup (as shown in Figs. 1-3), one side of the reflecting element (a lower side of 12, adjacent 16) is arranged or integrally molded at an edge of a light emergent opening (12 is arranged at a light emergent opening formed between 11 and 13, as shown in Figs. 1-3) in a light emergent direction (i.e. the direction of the light rays reflected from 11a) of the reflecting cup (11), the lens (14) is located on a reflected light emergent path (as shown in Figs. 1-3), and the focus of the lens (FL2) is located at the second focus (F2) of the reflecting cup (as shown in Figs. 1-3).  
Regarding claim 47, Nishihata discloses (Figs. 1-3) an edge of a side (an edge 16 of a side of 13 below 12 in Figs. 1-3), opposite to a side connected with the reflecting cup (a side of 13 connected with reflecting cup 11), of the reflecting element (12, 13) is provided with a cutoff line structure (16), and the cutoff line structure (16) is located in a second focus region (F2) of the reflecting cup (11); or the reflecting cup (11) is shaped like an ellipsoid surface or an ellipsoid-like surface (“…reflecting surface 11a of the concave reflector 11 is formed of a reflecting surface based on an ellipse or an ellipse…”).  
Regarding claim 48, Nishihata discloses (Figs. 1-3) an included angle between a connecting line (Z2) of the two foci (F1, F2) of the reflecting cup (11) and a mirror surface (12a) of the reflecting element (12) is between 300 and 600 (e.g. 450, as shown in Figs. 1-3).

Claims 1, 18, 19-20, 26, 28, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2012/0262935 A1).
Regarding claim 1, Yamamoto discloses a reflection-type headlamp module (Figs. 1-6), comprising: a light source (32, 42), a light-converging element (34, 44), a reflecting element (36a, 46a, 36a1) and a lens (12), the light-converging element (34, 44) being suitable for converging the light rays emitted by the light source (32, 42) and projecting the light rays (as shown in Figs. 1-6), wherein: the reflecting element (36a, 46a, 36a1) is arranged on a emergent light path of the light-converging element (as shown in Figs. 1-6) so as to be suitable for reflecting the light rays emitted by the light source (32, 42) to the lens (12, as shown in Figs. 1-6); and the light is projected by the lens (12) to form an illuminating light pattern (as shown in Fig. 6).  
Regarding claim 18, Yamamoto discloses (Figs. 1-6) the headlamp module of claim 1 achieves a low-beam function (as shown in Fig. 5) and a high-beam function (as shown in Fig. 6).
Regarding claim 19, Yamamoto discloses (Figs. 1-6) the light-converging element (34, 44) comprises a low-beam condensing element (34) and a high-beam condensing element (44); the light source (32, 42) comprises a low-beam light source (32) located at a first focus of the low-beam condensing element (paragraph [0049]) and a high-beam light source (42) located at a first focus of the high-beam condensing element (paragraph [0056]); the low-beam light source (32) and the low-beam condensing element (34) form a low-beam optical component (32, 34) comprising the low-beam light source (32) and the low-beam condensing element (34, as shown in Figs. 1-6); the high-beam light source (42) and the high-beam condensing element (44) form a high-beam optical component (42, 44) comprising the high-beam light source (42) and the high-beam condensing element (44, as shown in Figs. 1-6); the reflecting element (36a, 46a, 36a1) is of a reflecting structure (36a, 46a, 36a1, as shown in Figs. 1-6); a low-beam reflecting surface (36a) of the reflecting structure (36a, 46a, 36a1) is located on an emergent light path of the low-beam optical component (as shown in Figs. 1-6), and a high-beam reflecting surface (46a) of the reflecting structure (36a, 46a, 36a1) is located on an emergent light path of the high-beam optical component (as shown in Figs. 1-6); and emergent light of the low-beam optical component and the high-beam optical component may be emitted to the lens (12) after being reflected by the reflecting structure (as shown in Figs. 1, 3, and 4) and may be refracted by the lens (12, as shown in Figs. 1, 3, and 4) to respectively form a low-beam light pattern (Fig. 5) and a high-beam light pattern (Fig. 6), wherein: the reflecting structure (36a, 46a, 36a1) is provided with a cutoff line structure (CL1 and CL2, both formed by 36a1, as described in paragraph [0063]) for forming a bright-dark cutoff line (as described in paragraph [0063] and as shown in Figs. 5-6), a focus of the lens (F and/or Fb) is located in a region of the cutoff line structure (as shown in Figs. 1, 3, and 4); and a second focus of the low-beam condensing element (A) and a second focus of the high-beam condensing element (paragraph [0056]) are both located in the region of the cutoff line structure (as shown in Figs. 1, 3, and 4, and as described in paragraphs [0049] and [0056], all of said focal points are in a region of the cutoff line structure).  
Regarding claim 20, Yamamoto discloses (Figs. 1-6) the cutoff line structure (36a1) is formed at an included angle between the low-beam reflecting surface (36a) of the reflecting structure (36a, 46a, 36a1) and the high-beam reflecting surface (46a) of the reflecting structure (36a, 46a, 36a1, as shown in Figs. 1, 3, and 4), the low-beam reflecting surface (36a) is a plane or a curved surface (as shown in Figs. 1, 3, and 4); and the high-beam reflecting surface (46a) is a plane or a curved surface (as shown in Figs. 1, 3, and 4).  
Regarding claim 26, as is best understood, Yamamoto discloses the headlamp module (Figs. 1-6) is a high-beam and low-beam integrated headlamp module (as shown in Figs. 1-6), the light source (32 and 42) comprises a low-beam light source (32) and a high-beam light source (42), the light-converging element (34, 44) comprises a low-beam reflecting cup (34) and a high-beam reflecting cup (44), the reflecting element (36a, 46a, 36a1) comprises a low-beam reflecting mirror (36a) and a high-beam reflecting mirror (46a); the low-beam reflecting cup (34), the low-beam reflecting mirror (36a), the high-beam reflecting cup (44) and the high-beam reflecting mirror (46a) form a reflecting cup module (as shown in Figs. 1, 3, and 4), the low-beam light source (32) and the high-beam light source (42) are located in the reflecting cup module (as shown in Figs. 1, 3, and 4); the lens (12) is located in a light emergent direction of the reflecting cup module (as shown in Figs. 1-6); the low-beam reflecting mirror (36a) is arranged on an edge of a light emergent opening in a light emergent direction of the low-beam reflecting cup (as shown in Figs. 1, 3, and 4) so as to be suitable for reflecting light emitted by the low-beam light source (32) to the lens (12) to form a low-beam light pattern (as shown in Fig. 5); the high-beam reflecting mirror (46a) is arranged on an edge of a light emergent opening in a light emergent direction of the high-beam reflecting cup (44) so as to be suitable for reflecting light emitted by the high-beam light source (42) to the lens (12) to form a high-beam light pattern (as shown in Fig. 6); and a side (a side of 36a on the side of 36a1), far from a wall of the low-beam reflecting cup (34), of the low-beam reflecting mirror (36a) is connected with a side (a side of 46a on the side of 36a1), far from a wall of the high-beam reflecting cup (44), of the high-beam reflecting mirror (46a) to form the modular reflecting cup module (as shown in Figs. 1, 3, and 4).  
Regarding claim 28, Yamamoto discloses the low-beam reflecting cup (34) is shaped like an ellipsoid surface or an ellipsoid-like surface (paragraph [0049]), a light emitter (32) of the low-beam light source (32) is located at a first focus of the low-beam reflecting cup (as described in paragraph [0049]), and the low-beam reflecting mirror (36a) is located at a second focus (A) of the low-beam reflecting cup (36a is positioned at, i.e. “indicating presence or occurrence in, on, or near,” [Merriam-Webster], the second focus A); the high-beam reflecting cup (44) is shaped like an ellipsoid surface or an ellipsoid-like surface (as described in paragraph [0056]), a light emitter of the high-beam light source (42) is located at a first focus of the high-beam reflecting cup (as described in paragraph [0056]), and the high-beam reflecting mirror (46a) being located at a second focus of the high-beam reflecting cup (as described in paragraph [0056]); and the cutoff line structure (36a1) is formed at a junction of the low-beam reflecting mirror (36a) and the high-beam reflecting mirror (46a, as shown in Figs. 1, 3, and 4), and is located in a second focus region (in a second focus region comprising F) of the low-beam reflecting cup (as shown in Figs. 1, 3, and 4).  
Regarding claim 33, Yamamoto discloses the headlamp module (Figs. 1-6) is a high-beam and low-beam integrated headlamp module (as shown in Figs. 3-6); the headlamp module further comprises a light shielding plate (36a, 36a1, 46a); the light source (32, 42) comprises a low-beam light source (32) and a high-beam light source (42); the light-converging element (34, 44) comprises a low-beam condensing element (34) and a high-beam condensing element (44), wherein the low-beam condensing Page 10 of 15Appl. No. Not Yet Assignedelement (34) is suitable for converging the light rays emitted by the low-beam light source (32) and projecting the light rays (as shown in Figs. 1, 3, and 4); the light shielding plate (36a, 36a1, 46a) is arranged on a projection light path of the low-beam condensing element (as shown in Figs. 1, 3, and 4) so as to perform light beam distribution on the light rays emitted by the low-beam light source (as shown in Figs. 1, 3, and 4); the high-beam condensing element (44) is suitable for converging the light rays emitted by the high-beam light source (42) and projecting the light rays (as shown in Figs. 1, 3, and 4); and the reflecting element (36a, 36a1, 46a) is a reflecting mirror (36a, 46a) arranged on projection light paths of the low-beam condensing element and the high-beam condensing element (as shown in Figs. 1, 3, and 4) so as to reflect the light rays emitted by the low-beam light source (32) and/or the high- beam light source (42) to the lens (12), wherein the light is projected by the lens (12) to form an illuminating light pattern (as shown in Figs. 5-6).  
Regarding claim 34, Yamamoto discloses the headlamp module (Figs. 1-6) the low-beam condensing element (34) is a low-beam reflecting cup (as shown in Figs. 1, 3, and 4), that is shaped like a curved surface (as shown in Figs. 1, 3, and 4) with a first focus and a second focus (as described in paragraph [0049]), the low-beam light source (32) is located at the first focus of the low-beam reflecting cup (as described in paragraph [0049]), and the light shielding plate (36a) is located in a second focus region of the low-beam reflecting cup (A, as described in paragraph [0049] and shown in Figs. 1, 3, and 4); and/or the high-beam condensing element (44) is a high-beam reflecting cup (as shown in Figs. 1, 3, and 4), the high-beam reflecting cup (44) is shaped like a curved surface with a first focus and a second focus (as described in paragraph [0056]), and the high-beam light source (42) is located at the first focus of the high-beam reflecting cup (as described in paragraph [0056]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihata, in view of Huber et al. (US 2018/0180241 A1, herein referred to as: Huber).
Regarding claim 16, Nishihata does not explicitly teach that the reflecting element is semi-ellipsoidal; an arc-shaped edge of the reflecting element is connected with the reflecting cup; and the cutoff line structure is arranged on a straight line edge opposite to the arc-shaped edge.  
Huber teaches or suggests (Fig. 8) the reflecting element (12, 17, 18) is semi-ellipsoidal (as described in paragraphs [0039]-[0040], for at least portion 12 of said reflecting element); an arc-shaped edge of the reflecting element (an arc shaped edge of 12 on the side of 18) is connected with the reflecting cup (reflecting cup 11, via 17, as shown in Fig. 8); and the cutoff line structure (18) is arranged on a straight line edge (the straight line edge between 18 and 12, as shown in Fig. 8) opposite to the arc-shaped edge (as shown in Fig. 8).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Nishihata and incorporated the teachings of the reflecting element is semi-ellipsoidal; an arc-shaped edge of the reflecting element is connected with the reflecting cup; and the cutoff line structure is arranged on a straight line edge opposite to the arc-shaped edge, such as taught or suggested by Huber, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the utility of the device (i.e. by providing embodiments by which the device can be used in various applications requiring an abundance of beam patterns, as noted in paragraphs [0039]-[0040] of Huber).

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Huber.
Regarding claim 22, Yamamoto does not explicitly teach that the reflecting element is an integrally molded part.  
Huber teaches or suggests (Fig. 8) the reflecting element (various reflecting components of the headlamp 11, 12, 17, and 18) are integrally molded parts (as shown in Fig. 8, and as described in paragraphs [0018] and/or [0050]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yamamoto and incorporated the teachings of the reflecting element is an integrally molded part, such as taught or suggested by Huber, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, one skilled in the art would have been motivated to reduce the cost and/or the complexity in manufacturing and/or assembling the device.
Regarding claim 27, Yamamoto teaches or suggests (Figs. 1-6) the low-beam reflecting cup (34), the low-beam reflecting mirror (36a), the high-beam reflecting mirror (46a) and the high-beam reflecting cup (44) are connected to form the reflecting cup module (as shown in Figs. 1, 3, and 4).  
Yamamoto does not explicitly teach that said elements are integrally molded to form the reflecting cup module.  
Huber teaches or suggests (Fig. 8) various elements (various reflecting components of the headlamp 11, 12, 17, and 18) are integrally molded to form a reflector cup module (as shown in Fig. 8, and as described in paragraphs [0018] and/or [0050]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yamamoto and formed said components of the reflecting cub by integrally molding said components, such as taught or suggested by Huber, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, one skilled in the art would have been motivated to reduce the cost and/or the complexity in manufacturing and/or assembling the device.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Nishihata.
Regarding claim 37, Yamamoto teaches or suggests the headlamp module (Figs. 1-6) the lens (12) comprises a low-beam region (12Aa) and a high-beam region (12B), wherein the low-beam region (12Aa) and the high-beam region (12B) have different foci (F and Fb, respectively); the second focus (A) of the low-beam reflecting cup (34) and a focus of the low-beam region (F) are arranged relative to the reflecting surface of the reflecting element (as shown in Figs. 1, 3, and 4); and the second focus (paragraph [0056]) of the high-beam reflecting cup (44) and a focus of the high-beam region (Fb) are arranged relative to the reflecting surface of the reflecting element (as shown in Figs. 1, 3, and 4).  
Yamamoto does not explicitly teach that said arrangement of each pair of the above-recited foci are symmetric with respect to the reflecting surface of the reflecting element.
Nishihata teaches or suggests (Figs. 1-3) a symmetrical arrangement of focal points of a lens (14, FL1) and reflecting cup (11, focal point F2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yamamoto and formed said components of said arrangement of each pair of the above-recited foci are symmetric with respect to the reflecting surface of the reflecting element, such as at least suggested by Nishihata, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, one skilled in the art would have been motivated to improve or otherwise increase the utility of the device (i.e. by providing an embodiment in which the lighting arrangement comprises a thin profile in a vertical direction, such as shown by Nishihata, for use in vehicles lacking space in a perpendicular direction). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see EP 2436969 A2, to Mochizuki, pertinent to the features of Figs. 20-21, 28-31, and 35-38.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875